                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                                8:18CR166

      v.
                                                               ORDER
FRANCISCO LEYVA VILLAPUDUA,

                   Defendant.


      This matter is before the Court on the Defendant’s Motion Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (§

2255 Motion), ECF No. 63.

      IT IS ORDERED:

      1.    On or before November 1, 2019, the Defendant may reply to the

            Government’s Response to Defendant’s Motion under 28 U.S.C. § 2255,

            ECF No. 67, and the Government’s Index of Evidence, ECF No. 68;

      2.    If the Defendant disputes any factual assertions in the Affidavit of Deborah

            Cunningham, ECF No. 68-1, and requests an evidentiary hearing, the

            Defendant must state which specific facts remain in dispute; and

      3.    The Clerk will send a copy of this Memorandum and Order to the

            Defendant at his last known address.

      Dated this 15th day of October 2019.

                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
